DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 been cancelled.

Notice of Allowance
Claims 1-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious the combination including: a dispenser for dispensing powder for firearm ammunition, and the dispenser having a base that rests on a support surface, a scale having a scale platform and a scale sensor, with the scale sensor generating a scale signal when from powder supported on the scale platform; the dispenser also having a hopper that holds powder and a conveyor that dispenses powder from the hopper to the scale with both the hopper and conveyor being supported by the base; the dispenser also having a powder dispenser controller that receives the signal and operates the conveyor to dispense powder to the scale; the dispenser also having a tangible storage medium storing powder dispenser controller executable dispensing instructions that when executed by the powder dispenser controller runs the conveyor at a specific speed to dispense powder to the scale for a certain dispensing cycle depending on the scale signal received by the powder dispenser controller, and determine the actual dispense rate that is dispensed to the scale during the dispensing cycle from the scale signal, and during the dispensing cycle either change the conveyor speed during the dispense cycle or change the cycle run end time, based on the actual dispense rate of the powder dispensed to the scale during the dispensing cycle, and stop the conveyor at the dispensing end time, as claimed in independent claim 1, and a dispenser for dispensing powder for firearm ammunition, and the dispenser as claimed in independent claim 5, and a dispenser for dispensing powder for firearm ammunition, and the dispenser having a base that rests on a support surface, a scale having a scale platform and a scale sensor, with the scale sensor generating a scale signal when from powder supported on the scale platform; the dispenser also having a hopper that holds powder and a conveyor that dispenses powder from the hopper to the scale with both the hopper and conveyor being supported by the base; the dispenser also having a powder dispenser controller that receives the signal and operates the conveyor to dispense powder to the scale; the dispenser also having a tangible storage medium storing powder dispenser controller executable dispensing instructions that when executed by the powder dispenser controller dispenses a first amount of powder to the scale by the running the conveyor, then determining the dispense rate for the first amount of powder to the scale, then dispense a second amount of powder to the scale by having the conveyor run at a specific speed based on the determined dispense rate or until a dispensing cycle run end time occurs based on the determined dispense rate, as claimed in independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET A COCHRAN whose telephone number is (303)297-4233.  The examiner can normally be reached on M-F from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET A COCHRAN/Examiner, Art Unit 3641                                                                                                                                                                                                        
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641